Citation Nr: 1724022	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral shin splints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2014, the Veteran testified before the undersigned during a videoconference hearing; a transcript is of record. 

In December 2014, the Board remanded the appeal for further development.  The Board finds that there was substantial compliance with the December 2014 remand, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

At the time of the December 2014 remand, the issue of entitlement to service connection for a left knee disorder was also on appeal.  In June 2015, the agency of original jurisdiction (AOJ) granted service connection for osteoarthritis with chondromalacia, left knee, and assigned a 10 percent disability rating, effective August 31, 2010.  The Veteran did not timely express disagreement with any aspect of the June 2015 rating decision.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement regarding assigned disability rating separate from prior notice of disagreement regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the now service-connected left knee disability.

Following the June 2015 supplemental statement of the case, additional evidence, including VA treatment records and a June 2016 VA examination, were associated with the record.  In June 2017, the Veteran's representative submitted a waiver of AOJ consideration.  38 C.F.R. § 20.1304 (2016).

The Veteran's representative raised the issue of entitlement to a rating in excess of 10 percent for service-connected left knee disability in a September 2016 appellate brief, but has not submitted a claim for increase or notice of disagreement on the specified forms.  Therefore, the Board does not have jurisdiction over this matter; it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); cf. 38 C.F.R. § 3.155, 20.201 (2016) (requiring claims and notices of disagreement to be on forms specified by VA).


FINDINGS OF FACT

The Veteran's bilateral shin splints do not cause any symptoms.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral shin splints are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duty to notify or the duty to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. 4.1; see Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time period beginning the year prior to the increased rating claim.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  The benefit of the doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pyramiding, evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service connection for bilateral shin splints was granted in a July 1990 rating decision, and a noncompensable rating was assigned.  On August 31, 2010, the Veteran's informal claim for an increased rating was received.  In the December 2010 rating decision on appeal, the AOJ determined that a compensable rating was not warranted because there was no evidence of malunion of the tibia with a slight knee or ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5262, a 10 percent rating is warranted when there is evidence of malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is evidence of malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted when there is evidence of malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted when there is evidence of nonunion with loose motion, requiring a brace.  38 C.F.R. § 4.71a.

Pertinent evidence of record includes VA examinations conducted in November 2010, June 2012, November 2013, May 2015, and June 2016; the Veteran's VA treatment records; and his statements, including his testimony at the Board hearing.

VA treatment records note a history of shin splints.  See, e.g., September 2011 VA Primary Care Nursing Note.  However, the records are silent for any findings of shin splints during the appeal period.

In connection with his claim for an increased rating, the Veteran underwent a VA examination in November 2010.  The examiner noted the Veteran's reports of pain in both lower legs in the anterior aspect of both tibias.  Although he reported pain and weakness, there was no decreased coordination, increased fatigability, or other symptoms.  Upon examination there was tenderness to palpation distally from the lower third of the tibia bilaterally.  The examiner noted the Veteran's reports that his bilateral shin splints caused significant effects on his occupation, including decreased strength and lower extremity pain.  He was diagnosed with a history of shin splints, but the examiner indicated that the osseous structure were intact with no evidence of fracture of marrow edema, periosteal reaction, or soft tissue changes.

A June 2012 VA examination noted that the bilateral anterior tibial pain diagnosed as shin splints in service was treated with rest, and that he was able to return to duty afterwards.  The examiner noted that radiographic imaging of the legs failed to show any abnormality in his legs, and that his current complaints of pain were not associated with shin splints.  As to whether the Veteran report of pain during the November 2010 VA examination was attributable to his bilateral shin splints, the examiner opined that shin splints were temporary and were caused by unaccustomed or excessive use of muscles, such as physical training during service.  After rest, the condition resolved and was not persistent.  As such the examiner indicated that the current pain over the lower third of his tibia was not due to the shin splints noted in his service treatment records.

A November 2013 VA examination noted a history of bilateral shin splints; however, the examiner found that the condition had resolved.

During the October 2014 hearing, the Veteran reported pain below the knee on a daily basis.  His representative argued that the service-connected bilateral shin splints and bilateral knee disabilities interacted with each other, and caused a greater degree of disability.

In accordance with the Board's December 2014 remand, the Veteran underwent another VA examination for shin splints in May 2015.  The examiner noted that shin splints were not the cause of any present problems related to his lower legs, and that there was no functional loss or impairment caused by shin splints to his knees or ankles.  The examiner then addressed tibial stress syndrome, (the technical name for shin splints), in general, and concluded that he did not have a present diagnosis of shin splints.  Instead, the examiner attributed the Veteran's functional limitations to his service-connected knee disabilities.

In June 2016, the Veteran underwent another VA examination for shin splints.  The examiner noted the diagnosis of bilateral shin splints; however, he indicated that they had resolved.  During the examination, the Veteran reported symptoms of shin splints throughout service, but that they had since abated.  The examiner once again reiterated that the shin splints had resolved.

Analysis

Despite the Veteran's reports of pain, the medical evidence demonstrates that there is no impairment or disability associated with his shin splints.  For example, the November 2010 VA examiner concluded that, despite the Veteran's report of pain and tenderness along the lower third of the tibias, there was no muscle atrophy, and radiographic imaging revealed that the osseous structures were intact with no evidence of fracture or marrow edema, periosteal reaction, or soft tissue changes.  

The June 2012 VA examiner noted that, although shin splints were present in service, radiographic imaging failed to demonstrate any current abnormalities, and his current complaints of pain were not due to shin splints, but were related to working on his feet all day.  The examiner also noted that the pain in the lower third of the tibia described in the November 2010 VA was not associated with his bilateral shin splints.  The November 2013 and June 2016 VA examiners concluded that the shin splints had resolved , and the May 2015 VA examiner concluded that shin splints were not the cause of any present problems, and that there was no functional loss or impairment caused by shin splints to his knees or ankles.

The Board has considered the Veteran's reports of pain, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, the competent medical evidence shows no current shin splints.  This evidence is more probative, because it is provided by medical professionals who are trained to make medical diagnoses and haven no interest in the outcome.  The Veteran lacks the medical expertise to say that his symptoms are manifestations of the service connected shin splints.  Here, the VA examiners concluded that his reports of pain were the result of his service-connected knees and standing on his feet all day, and that it was not a manifestation of his bilateral shin splints.  As such, his lay assertions do not support assignment of a higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has also considered the argument that the Veteran's bilateral shin splints cause a disability of the knees warranting a compensable rating under 5262.  See October 2014 Hearing Transcript, pp. 18-19.  However, service-connected for the right and left knees has already been granted and separate ratings for those disabilities have been assigned, effective August 31, 2010, the date his claim for an increased rating was received.  The July 2012 and June 2015 rating decisions that awarded service connection for those disabilities indicate that the pain associated with those disabilities was contemplated when the initial compensable ratings were assigned.  Thus, awarding a compensable rating under 5262 based on disability of the Veteran's bilateral knees would clearly constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259, 261-62 (1994).  Moreover, as noted above, the VA examiners indicated that there were no current manifestations of his shin splints, and that his pain was actually associated with the service-connected knee disabilities.  Therefore, the Board finds that a compensable rating for bilateral shin splints is not warranted.

Other Considerations

The Board has considered whether staged ratings are appropriate; however, shin splints have not been shown at any time during the appeal period.  Therefore, staged ratings are not warranted.

The Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record does not indicate that the Veteran was unemployable as a result of his service-connected bilateral shin splints.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised and need not be further addressed.

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for a compensable rating for bilateral shin splints.  Therefore, that doctrine is not applicable in the instant appeal and his claim for a compensable rating for bilateral shin splints must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for bilateral shin splints is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


